     Case 3:17-cv-01536-BAS-AGS Document 49 Filed 04/25/19 PageID.788 Page 1 of 7



1
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT
8                           SOUTHERN DISTRICT OF CALIFORNIA
9
10   SECURITIES AND EXCHANGE                             Case No.: 17-cv-1536-L-AGS
     COMMISSION,
11
                                        Plaintiff,       FINAL JUDGMENT OF
12                                                       DEFENDANT CASH CAPITAL, LLC
     v.
13
     CASH CAPITAL, LLC,
14
     AMERICA’S STRATEGIC ORE
15   PROPERTIES, LLC, and
     ROBERT W. WILSON,
16
                                     Defendants.
17
18         The Securities and Exchange Commission having filed a Complaint and Defendant
19
     Cash Capital, LLC having entered a general appearance; consented to the Court’s
20
21   jurisdiction over Defendant and the subject matter of this action; consented to entry of

22   this Final Judgment without admitting or denying the allegations of the Complaint
23
     (except as to jurisdiction); waived findings of fact and conclusions of law; and waived
24
25   any right to appeal from this Final Judgment:

26
27
28

                                                     1
                                                                                  17-cv-1536-L-AGS
     Case 3:17-cv-01536-BAS-AGS Document 49 Filed 04/25/19 PageID.789 Page 2 of 7



1                                                     I.
2
               IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
3
     permanently restrained and enjoined from violating, directly or indirectly, Section 10(b)
4
5    of the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and
6
     Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or
7
     instrumentality of interstate commerce, or of the mails, or of any facility of any national
8
9    securities exchange, in connection with the purchase or sale of any security:
10
               (a)    to employ any device, scheme, or artifice to defraud;
11
               (b)    to make any untrue statement of a material fact or to omit to state a material
12
13             fact   necessary in order to make the statements made, in the light of the
14
               circumstances       under which they were made, not misleading; or
15
               (c)    to engage in any act, practice, or course of business which operates or would
16
17             operate as a fraud or deceit upon any person.
18
               IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
19
     Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the
20
21   following who receive actual notice of this Final Judgment by personal service or
22
     otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and (b)
23
     other persons in active concert or participation with Defendant or with anyone described
24
25   in (a).
26
27
28

                                                      2
                                                                                      17-cv-1536-L-AGS
     Case 3:17-cv-01536-BAS-AGS Document 49 Filed 04/25/19 PageID.790 Page 3 of 7



1                                                    II.
2
               IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
3
     Defendant is permanently restrained and enjoined from violating Section 17(a) of the
4
5    Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of
6
     any security by the use of any means or instruments of transportation or communication
7
     in interstate commerce or by use of the mails, directly or indirectly:
8
9              (a)    to employ any device, scheme, or artifice to defraud;
10
               (b)    to obtain money or property by means of any untrue statement of a material
11
               fact   or any omission of a material fact necessary in order to make the statements
12
13             made, in light of the circumstances under which they were made, not misleading;
14
               or
15
               (c)    to engage in any transaction, practice, or course of business which operates
16
17   or                     would operate as a fraud or deceit upon the purchaser.
18
               IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
19
     Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the
20
21   following who receive actual notice of this Final Judgment by personal service or
22
     otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and (b)
23
     other persons in active concert or participation with Defendant or with anyone described
24
25   in (a).
26
27
28

                                                      3
                                                                                     17-cv-1536-L-AGS
     Case 3:17-cv-01536-BAS-AGS Document 49 Filed 04/25/19 PageID.791 Page 4 of 7



1                                                  III.
2
           IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
3
     Defendant is permanently restrained and enjoined from violating Section 5 of the
4
5    Securities Act [15 U.S.C. § 77e] by, directly or indirectly, in the absence of any
6
     applicable exemption:
7
           (a)    Unless a registration statement is in effect as to a security, making use of any
8
9                 means or instruments of transportation or communication in interstate
10
                  commerce or of the mails to sell such security through the use or medium of
11
                  any prospectus or otherwise;
12
13         (b)    Unless a registration statement is in effect as to a security, carrying or
14
                  causing to be carried through the mails or in interstate commerce, by any
15
                  means or instruments of transportation, any such security for the purpose of
16
17                sale or for delivery after sale; or
18
           (c)    Making use of any means or instruments of transportation or communication
19
                  in interstate commerce or of the mails to offer to sell or offer to buy through
20
21                the use or medium of any prospectus or otherwise any security, unless a
22
                  registration statement has been filed with the Commission as to such
23
                  security, or while the registration statement is the subject of a refusal order
24
25                or stop order or (prior to the effective date of the registration statement) any
26
                  public proceeding or examination under Section 8 of the Securities Act [15
27
                  U.S.C. § 77h].
28

                                                    4
                                                                                    17-cv-1536-L-AGS
     Case 3:17-cv-01536-BAS-AGS Document 49 Filed 04/25/19 PageID.792 Page 5 of 7



1              IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
2
     Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the
3
     following who receive actual notice of this Final Judgment by personal service or
4
5    otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and (b)
6
     other persons in active concert or participation with Defendant or with anyone described
7
     in (a).
8
9                                                 IV.
10
               IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
11
     Defendant is liable jointly and severally with Defendants Robert W. Wilson and
12
13   America’s Strategic Ore Properties, LLC for disgorgement of $1,540,000, representing
14
     profits gained as a result of the conduct alleged in the Complaint, together with
15
     prejudgment interest thereon in the amount of $205,376.25. Defendant shall satisfy this
16
17   obligation by paying $1,745,376.25 to the Securities and Exchange Commission within
18
     180 days.
19
               Defendant may transmit payment electronically to the Commission, which will
20
21   provide detailed ACH transfer/Fedwire instructions upon request. Payment may also be
22
     made directly from a bank account via Pay.gov through the SEC website at
23
     http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check,
24
25   bank cashier’s check, or United States postal money order payable to the Securities and
26
     Exchange Commission, which shall be delivered or mailed to
27
               Enterprise Services Center
28

                                                   5
                                                                                  17-cv-1536-L-AGS
     Case 3:17-cv-01536-BAS-AGS Document 49 Filed 04/25/19 PageID.793 Page 6 of 7



1          Accounts Receivable Branch
2          6500 South MacArthur Boulevard
3          Oklahoma City, OK 73169
4     and shall be accompanied by a letter identifying the case title, civil action number, and
5
     name of this Court; Cash Capital, LLC as a defendant in this action; and specifying that
6
     payment is made pursuant to this Final Judgment.
7
8          Defendant shall simultaneously transmit photocopies of evidence of payment and
9
     case identifying information to the Commission’s counsel in this action. By making this
10
     payment, Defendant relinquishes all legal and equitable right, title, and interest in such
11
12   funds and no part of the funds shall be returned to Defendant.
13
           The Commission may enforce the Court’s judgment for disgorgement and
14
     prejudgment interest by moving for civil contempt (and/or through other collection
15
16   procedures authorized by law) at any time after 14 days following entry of this Final
17
     Judgment. Defendant shall pay post judgment interest on any delinquent amounts
18
     pursuant to 28 U.S.C. § 1961. The Commission shall hold the funds, together with any
19
20   interest and income earned thereon (collectively, the “Fund”), pending further order of
21
     the Court.
22
           The Commission may propose a plan to distribute the Fund subject to the Court’s
23
24   approval. Such a plan may provide that the Fund shall be distributed pursuant to the Fair
25
     Fund provisions of Section 308(a) of the Sarbanes-Oxley Act of 2002. The Court shall
26
     retain jurisdiction over the administration of any distribution of the Fund. If the
27
28

                                                   6
                                                                                   17-cv-1536-L-AGS
     Case 3:17-cv-01536-BAS-AGS Document 49 Filed 04/25/19 PageID.794 Page 7 of 7



1    Commission staff determines that the Fund will not be distributed, the Commission shall
2
     send the funds paid pursuant to this Final Judgment to the United States Treasury.
3
                                                  V.
4
           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is
5
6    incorporated herein with the same force and effect as if fully set forth herein, and that
7
     Defendant shall comply with all of the undertakings and agreements set forth therein.
8
                                                  VI.
9
10         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall
11
     retain jurisdiction of this matter for the purposes of enforcing the terms of this Final
12
     Judgment.
13
14
15   Dated: April 25, 2019
16
                                             ____________________________________
17                                           HON. M. JAMES LORENZ
                                             UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                                   7
                                                                                    17-cv-1536-L-AGS
